Citation Nr: 0306713	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  98-10 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of fractures 
of ribs as secondary to residuals of an injury to the 
lumbosacral spine.

(The issue of entitlement to an increased evaluation for 
residuals of an injury to the lumbosacral spine was the 
subject of an earlier decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1998 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

Fractures of ribs sustained in a fall in 1997 were related to 
lumbosacral pain due to a service connected disability.


CONCLUSION OF LAW

Residuals of fractures of ribs were proximately due to 
residuals of an injury to the lumbosacral spine.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310(a) (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a September 2002 letter, the Board notified the veteran that 
a VA medical examination and opinion were needed to 
substantiate his claim and that an examination would be 
scheduled by VA.  A VA orthopedic examination was held in 
October 2002, and the examiner provided the requested 
opinion.  In view of the fact that this decision grants the 
veteran's claim, further evidence is not needed to 
substantiate the claim.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439 (1995).  

Service connection is in effect for residuals of an 
injury to the lumbosacral spine.

At a personal hearing in July 1999, the veteran  
testified that he was helping his cousin carry a mattress 
up some steps when he experienced a lot of low back pain.  
He stated that when he had the back pain which radiated 
to his legs "I leaned back, I got stuck on the corner of 
the step, and my foot slipped, and I fell forward, and I 
hit my ribs on the edge of the steps."  

VA outpatient treatment records reveal that the veteran 
was seen in November 1997 for a complaint of pain in the 
rib cage area.  At that time, he stated that he had 
fallen down steps about 2 weeks earlier while carrying a 
mattress; he had thought that he was getting better, but 
then he had pain when he took a deep breath.  X-rays were 
ordered, but a report of X-rays in November 1997 is not 
of record.  VA X-rays in March 1998 showed healing 
fractures of the 6th, 7th, 8th, and 9th ribs anteriorly on 
the right side.  VA X-rays in November 1997 showed 
fractures of the 5th, 6th, and 7th ribs anteriorly on the 
right side with minimal separation of the fracture 
fragments.  At a VA bones examination in September 1999, 
the veteran gave a history of fractured ribs in 1997 and 
stated that he still got some right rib pain.  On 
examination, some tenderness and soreness anteriorly over 
the right ribs were found, with normal chest excursion.  
The pertinent diagnosis was right ribs fractures.

As noted above, the Board requested that the veteran 
undergo an orthopedic examination of his ribs, and the 
examination was performed in October 2002.  The Board 
requested that the examiner offer an opinion on the 
following question: Is it more likely, less likely, or at 
least as likely as not that an episode of lumbosacral 
pain was the precipitating cause of the fall in which the 
veteran sustained fractures of ribs?  The examiner 
reported that it was more likely than not that, when the 
veteran's back gave out, he did fall and fracture his 
right ribs.  The Board accepts the examiner's finding, 
and so the evidence demonstrates that residuals of 
fractures of ribs were proximately due to the service 
connected disability of residuals of an injury to the 
lumbosacral spine.  Entitlement to secondary service 
connection for residuals of fractures of ribs is 
established.   See 38 C.F.R. § 3.310(a) (2002).  



ORDER


Service connection for residuals of fractures of ribs as 
secondary to residuals of an injury to the lumbosacral spine 
is granted.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

